Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8, 9, 11-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (EP 2939916) in view of Ueno (US 4259880) (-provided by applicant) and Bendel (US 20160185419).
Claim 1;
Kawakami teaches a human-powered vehicle component (Fig. 3) comprising: a housing (Fig. 3, Item 2g) supporting a crankshaft (Fig. 4, Item 17) including a rotational center axis (Fig. 3 – Broken line bisecting transmission elements) and a first coupling portion (Fig. 4, Items 17Ad & 17Ba) that allows a crank arm (Item 18) to be coupled (¶0034, Lines 55-57); and a transmission (Fig. 3, Item 27, ¶0032, Lines 16-20) provided on the crankshaft (Fig. 2, Item 7) and including a second coupling portion (Fig. 4, Item 27b) that allows a sprocket (Fig. 4, Item 13) to be coupled, the first coupling portion including a first positioning portion (Fig. 4, Items 17Ad & 17Ba, ¶0035, Lines 26-30 – coupling portions feature toothed serrations to position crank arms) that determines a first predetermined relative phase position of the crank arm with respect to the crankshaft in a circumferential direction about the rotational center axis, and the second coupling portion including a second positioning portion (Fig. 4, Item 27b - coupling portion features toothed serrations to position crank arms) that determines a second predetermined relative phase position of the sprocket with respect to the crankshaft in the circumferential direction about the rotational center axis, the sprocket including a first sprocket (Fig. 11, Item 13a – either the center or right-most sprocket) and a second sprocket (Fig. 11, Item 13a – either the center or left-most sprocket that corresponds to the ‘first sprocket’) having a smaller diameter (-sprockets appear to decrease in size) than the first sprocket. Kawakami does not teach at least one of the first sprocket and the second sprocket including at least one shift region that facilitates movement of a chain between the first sprocket and the second sprocket. Kawakami also does not teach the crankshaft and the transmission each including serrations that contact each other.
Ueno teaches a first (Fig. 1, Item 7) and second (Fig. 1, Item 8) sprocket wherein one of the first sprocket and the second sprocket including at least one shift region (Fig. 2, Item 7a) that facilitates movement (Col 2-3., Line 66 - 10) of a chain between the first sprocket and the second sprocket (Col. 3, Lines 5-10). 
Bendel teaches a hollow member 11 that receives the crankshaft therethrough 12, wherein the crankshaft and the hollow member each include serrations that contact each other. (Fig. 3-4)
It would have been obvious to one of ordinary skill prior to the effective filing date of the present invention to form a transmission assembly as taught by Kawakami, with further modification of a sprocket component as taught by Ueno to improve shifting efficiency (Ueno, Col. 1, Lines 48 – 52). Further it would have been obvious to one of ordinary skill prior to the effective filing date of the present invention to form a transmission assembly as taught by Kawakami, with further modification of a spline as taught by Bendel to improve torque transfer and mating connection between components. This would provide for the obvious benefit of improved strength for drivetrain components and offer better reliability. (Kawakami, ¶0026, Lines 4-10)
Claim 2 & 4;
Kawakami teaches a crank arm includes at least one of a recess and a projection (Item 18 – “crank arm” construed as providing distinguishable impressions in the form of a circumferential spline), and the first positioning portion includes a first mark (-mark provided as spinal protrusions of the coupling spline-) at least the other one of the recess and the projection engaged with the at least one of the recess and the projection (Fig. 3 & 4, Item 17Ad, ¶0051, Lines 54-57).
Claim 3 & 6;
Kawakami teaches the sprocket including at least one of a recess and a projection (Item 13 – “crank gear” is coupled to second positioning portion via spline providing distinguishable impressions), and the second positioning portion includes a second mark (-mark provided as spinal protrusions of the coupling spline-) and at least the other one of the recess and the projection engaged with the at least one of the recess and the projection.
Claim 8;
Kawakami teaches the first coupling portion and the second coupling portion are spaced apart in an axial direction of the crankshaft (Fig. 4).
Claim 9;
Kawakami teaches the transmission is a member separate from the crankshaft (¶0035, Lines 39-45).
Claim 11; 
Kawakami teaches the transmission is a hollow member and is directly formed on an outer surface of the crankshaft (Fig. 4, Item 27 – Figure depicts cross section of transmission assembly surrounding Item 17).
Claims 12-15; 
Kawakami teaches the crankshaft further includes a third coupling portion (Fig. 4, Item 24a/17Aba) that allows the transmission to be coupled (-Item 27 “transmission” is coupled to crankshaft Item 17 via torque detection cylinder Item 24b-). The third coupling portion includes a third positioning portion that determines a predetermined third relative phase position (¶0035 – toothed serration coupling defines phase position of transmission subassembly relative to the crank) of the transmission with respect to the crankshaft in the circumferential direction about the rotational center axis. The transmission includes at least one of a recess and a projection (Item 24b, -toothed serrations or spline provides for recesses and projections), and the third positioning portion includes a third mark (-toothed serrations construed as marks-) and at least the other one of the recess and the projection (Item 24a – toothed serrations) engaged with the at least one of the recess and the projection.
Claim 17; 
Kawakami teaches a human-powered vehicle component (Fig. 3) comprising a housing (Fig. 3, Item 2g).
Claim 20;
Kawakami teaches a crankshaft (Fig. 4, Item 17) including a rotational center axis (Fig. 3 – Broken line bisecting transmission elements) and a first coupling portion (Fig. 4, Items 17Ad & 17Ba) that allows a crank arm (Item 18) to be coupled (¶0034, Lines 55-57); and a transmission (Fig. 3, Item 27, ¶0032, Lines 16-20) provided on the crankshaft (Fig. 2, Item 7) and including a second coupling portion (Fig. 4, Item 27b) that allows a sprocket (Fig. 4, Item 13) to be coupled, the first coupling portion including a first positioning portion (Fig. 4, Items 17Ad & 17Ba, ¶0035, Lines 26-30 – coupling portions feature toothed serrations to position crank arms) that determines a first predetermined relative phase position of the crank arm with respect to the crankshaft in a circumferential direction about the rotational center axis, and the second coupling portion including a second positioning portion (Fig. 4, Item 27b - coupling portion features toothed serrations to position crank arms) that determines a second predetermined relative phase position of the sprocket with respect to the crankshaft in the circumferential direction about the rotational center axis. Kawakami does not teach a shift region that is located in at least one of a position proximate to the crank arm and a position proximate to a position separated by 180 Degrees from the crank arm in the circumferential direction about the rotational center axis.
Ueno teaches a shift region (Fig. 2, Item 7a) that facilitates movement (Col 2-3., Line 66 - 10) of a chain between the first sprocket and the second sprocket (Col. 3, Lines 5-10), wherein the shift region is located in at least one of a position proximate to the crank arm (Fig. 2 – Shift region ‘7a’ overlaps crank arm ‘3’ in side view and is considered proximate) and a position proximate to a position separated by 180 Degrees (Fig. 2, Item 7a – shift region located near the bottom of the figure overlaps crank arm ‘4’).
It would have been obvious to one of ordinary skill prior to the effective filing date of the present invention to form an assembly from the teachings of Kawakami with further modification by Ueno for the benefit of a chain shifting system that is subject to reduced stress (Ueno, Col. 1-2, Lines 60-3)

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (EP 2939916) in view of Ueno (US 4259880) and Bendel (US 20160185419) as applied to claims 15 above, and further in view of Forrest (US 20180100617).
Kawakami teaches the crankshaft further includes a third coupling portion (Fig. 4, Item 24a/17Aba) that allows the transmission to be coupled (-Item 27 “transmission” is coupled to crankshaft Item 17 via torque detection cylinder Item 24b-). The third coupling portion includes a third positioning portion that determines a predetermined third relative phase position (¶0035 – toothed serration coupling defines phase position of transmission subassembly relative to the crank) of the transmission with respect to the crankshaft in the circumferential direction about the rotational center axis. The transmission includes at least one of a recess and a projection (Item 24b, -toothed serrations or spline provides for recesses and projections), and the third positioning portion includes a third mark (-toothed serrations construed as marks-) and at least the other one of the recess and the projection (Item 24a – toothed serrations) engaged with the at least one of the recess and the projection. Kawakami does not teach a positioning portion including an imprint. 
Forrest teaches alignment indicia (Fig. 7, Item 242) that aids in the mounting of hardware to a base structure. 
It would have been obvious to one of ordinary skill prior to the effective filing date of the present invention to form a pedal transmission assembly from the teachings of Kawakami with further modification of alignment indicia as taught by Forrest to assist in orientation during assembly. (Forrest, ¶0034, Lines 5-6) 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (EP 2939916), herein referred as Kawakami (916) in combination with Ueno (US 4259880) and Bendel (US 20160185419), as applied to claims 1 & 17 above, and further in view of Kawakami (US 9718514), herein referred as Kawakami (514).
Kawakami (916) teaches a motor that assists in propulsion of a human-powered vehicle. Kawakami (916) does not teach a motor being provided at the housing according to the claim 17 dependency, and that is configured to drive the transmission.
Kawakami (514) teaches a motor (Fig. 4, Item 21) being provided at the housing of a transmission assembly (Fig. 2, Item 22) and is configured to drive the transmission (Fig. 4, Item 29). Providing the motor in this location would be advantageous over a hub mounted wheel as disclosed in (916) since it would be easier to lift as taught by the prior art. ((514), Col 1., Lines 20-29)
It would have been obvious to one of ordinary skill prior to the effective filing date of the present invention to form an assembly from Kawakami (916) in combination with Ueno and in further modification by the teachings of Kawakami (514) for the benefit of a motorized bicycle with a transmission mounted motor that is easy to lift and provides improved stability. (Kawakami (514), Col 1., Lines 26-31) 

Claims 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (EP 2939916) in view of Forrest (US 20180100617) and Bendel (US 20160185419).
Kawakami teaches a crankshaft (Fig. 4, Item 17) including a rotational center axis (Fig. 3 – Broken line bisecting transmission elements) and a first coupling portion (Fig. 4, Items 17Ad & 17Ba) that allows a crank arm (Item 18) to be coupled (¶0034, Lines 55-57); and a transmission (Fig. 3, Item 27, ¶0032, Lines 16-20) provided on the crankshaft (Fig. 2, Item 7) and including a second coupling portion (Fig. 4, Item 27b) that allows a sprocket (Fig. 4, Item 13) to be coupled, the first coupling portion including a first positioning portion (Fig. 4, Items 17Ad & 17Ba, ¶0035, Lines 26-30 – coupling portions feature toothed serrations to position crank arms) that determines a first predetermined relative phase position of the crank arm with respect to the crankshaft in a circumferential direction about the rotational center axis, and the second coupling portion including a second positioning portion (Fig. 4, Item 27b - coupling portion features toothed serrations to position crank arms) that determines a second predetermined relative phase position of the sprocket with respect to the crankshaft in the circumferential direction about the rotational center axis. Kawakami does not teach a positioning portion including an imprint. Kawakami also does not teach the crankshaft and the transmission each including serrations that contact each other.
Forrest teaches alignment indicia (Fig. 7, Item 242) that aids in the mounting of hardware to a base structure. 
Bendel teaches a hollow member 11 that receives the crankshaft therethrough 12, wherein the crankshaft and the hollow member each include serrations that contact each other. (Fig. 3-4)
It would have been obvious to one of ordinary skill prior to the effective filing date of the present invention to form a pedal transmission assembly from the teachings of Kawakami with further modification of alignment indicia as taught by Forrest to assist in orientation during assembly. (Forrest, ¶0034, Lines 5-6) Further it would have been obvious to one of ordinary skill prior to the effective filing date of the present invention to form a transmission assembly as taught by Kawakami, with further modification of a spline as taught by Bendel to improve torque transfer and mating connection between components. This would provide for the obvious benefit of improved strength for drivetrain components and offer better reliability. (Kawakami, ¶0026, Lines 4-10)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5 & 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348. The examiner can normally be reached M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A.H./Examiner, Art Unit 3611                                            


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611